Appeal from an order dismissing a writ of habeas corpus. Appellant was convicted of an attempt to commit the crime of robbery in the second degree. His contention is that he was illegally sentenced because the court in pronouncing sentence imposed a term of three to seven years for the crime and an additional term of five to ten years because appellant was armed, instead of imposing a sentence of eight to seventeen years. This contention is without merit. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.